     Case 3:18-cv-00356-HEH Document 11 Filed 12/17/18 Page 1 of 1 PageID# 43




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division

AMBER WINEGARDEN,

               Plaintiff,

V.                                                  Civil Action No. 3:18cv356-HEH

CAPITAL ONE BANK,N.A.,

               Defendant.


                                     FINAL ORDER


        THIS MATTER is before the Court on a Stipulation of Dismissal with Dismissal

(ECF No. 10)filed by the parties pursuant to Federal Rule of Civil Procedure 41. It

appearing to this Court that all matters of controversy have been fully resolved and

compromised, it is HEREBY ORDERED that this action is DISMISSED WITH

PREJUDICE,each party to bear its own costs and attorneys' fees.

        The Clerk is directed to send a copy ofthis Order to all counsel of record.

        It is so ORDERED.



                                                                  /s/
                                                 Henry E. Hudson
                                                  Senior United States District Judge

PateT^et,\n ■S.OlS
Richmond, VA '
